DETAILED ACTION
This action is response to application number 17/087,275, amendment and remarks, dated on 07/29/2022.
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-36 pending.
Response to Arguments
Applicant's arguments filed on 07/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument starting SRS transmission after applying TAC and starting TAT, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant in pages 10-11 of remarks argues that Ng further fails to teach or suggest starting SRS transmission via the secondary cell “after applying the TAC and after starting the time alignment timer.
Ng in ¶49 discloses When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells, but the type-1 SRS configuration is maintained (FFS if type-0 SRS configuration is released). The CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, the TAT of the TA group should not be running. It is FFS whether this is achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance).
In other words Ng in exemplary ¶49 discloses the wireless device transmits the sounding reference signals (SRSs) via the secondary cell group only when Time alignment timer (TAT) of sTAG is running and the SRS transmission of the wireless device via the secondary cell group is stopped when the TAT of the sTAG is stopped. 
Ng in ¶135 discloses After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted).
In other words, Ng in exemplary ¶135 discloses the wireless device after applying timing advance command (TAC) from the random access response (RAR) to the TAT of the sTAG, start/restart the uplink transmission of the SRS as described in ¶49.
Applicant in pages 10 of remarks argues that “The rejection over at least U.S. Patent NOs 10,039,131, 9,392,623, 8,553,558, and 8,526,310 (Office Action at 13) is improper on its face for not specifying which pending claims are rejected, and over which prior patent claims the unspecified claims are rejected, and for at least this reason the rejection must be withdrawn. Moreover, in view of the discussion below, Ng fails to teach or suggest certain features of the pending claims. The pending claims would not have been obvious over Ng in view of each of the prior patented claims listed in this rejection”.
It is noted that each of the claims 1-36 of instant application are rejected on the similar ground of rejection, the nonstatutory double patenting, as being unpatentable over claims 1-40 of U.S. Patent No. 10,863,551 B2,  over claims 1-40 of U.S. Patent No. 10,531,495 B2, and over claims 1-18 of U.S. Patent No. 8,531,966 B2 in view of Ng et al. (US. 2013/0114574 A1).  The Examiner acknowledges the rejections on the grounds of nonstatutory double patenting of the instant application claims over the claims of the above identified patents. The Examiner will address and will specify each of the instant application claim rejection on the ground of ODP rejections over the claims of the specified patents, should they remain applicable, when the claims are otherwise in condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,863,551 B2 in view of Ng et al. (US. 2013/0114574 A1).

Claims 1, 12, 23, Patent No. 10,863,551 claim 1 discloses a method comprising:
after receiving an activation command to activate a secondary cell of a secondary cell group (claim 1), transmitting, by a wireless device, a random access preamble via the secondary cell group (claim 1);
receiving a random access response (RAR) comprising a timing advance command (TAC) for the secondary cell group (claim 1);
starting a time alignment timer for the secondary cell group (receiving TAC and applying TAC for time alignment of the secondary cell uplink transmission inherently requires starting time alignment timer (also Ng, ¶44)); and
after applying the TAC and after starting the time alignment timer (inherent to applying the TAC to start/restart the time alignment timer (also Ng, ¶44)), transmitting at least one sounding reference signal (SRS) via the secondary cell (claim 1).

Claims 2, 13, 24, Patent No. 10,863,551 claim 1 discloses receiving the activation command to activate the secondary cell of the secondary cell group (claim 1); and
applying the TAC for the secondary cell group (claim 1).

Claims 3, 14, 25,  Patent No. 10,863,551 claim 1 discloses wherein transmission associated with the random access preamble is the only uplink transmission by the wireless device when the time alignment timer is not running (wireless device only transmission of random access preamble before applying the TAC and transmitting a plurality of SRS; claim 1).

Claims 4, 15, 26, Patent No. 10,863,551 claim 4 discloses wherein SRS transmission via the secondary cell is not performed when the time alignment timer is not running (not transmitting any of the plurality of the SRSs before applying TAC to start/restart TAT; claim 4).

Claims 5, 16, 27, Patent No. 10,863,551 claim 7 discloses wherein the starting the time alignment timer for the secondary cell group comprises starting, or restarting, the time alignment timer for the secondary cell group based on receiving the TAC in the RAR (claim 7).

Claims 6, 17, 28, Patent No. 10,863,551 claim 1 in view of Ng discloses based on an expiration of the time alignment timer, stopping SRS transmission (Ng; ¶121).

Claims 7, 18, 29,  Patent No. 10,863,551 claim 7 discloses wherein a plurality of cell groups comprises a first cell group and the secondary cell group (claim 7), and wherein:
uplink transmission timing associated with the first cell group is based on a cell of the first cell group (claim 7); and
uplink transmission timing associated with the secondary cell group is based on a cell of the secondary cell group (claim 7).

Claims 8, 19, 30,  Patent No. 10,863,551 claim 9 discloses transmitting, in a first subframe of the secondary cell and based on the wireless device having sufficient power to transmit a first SRS in parallel with one or more first data packets, the first SRS (claim 9).

Claims 9, 20, 31,  Patent No. 10,863,551 claim 9 discloses dropping, based on the wireless device not having sufficient power to transmit one or more second data packets in parallel with a second SRS, a configured transmission of the second SRS in a second subframe of the secondary cell (claim 9).

Claims 10, 21, 32,  Patent No. 10,863,551 claim 1 discloses wherein the RAR further comprises a power control command, and wherein transmission power associated with transmission of the at least one SRS is based on the power control command (claim 1).

Claims 11, 22, 33, Patent No. 10,863,551 claim 1 discloses receiving configuration information associated with SRS transmission via the secondary cell (claim 1).

Claims 34, 35, 36 Ng discloses wherein the starting SRS transmission via the secondary cell comprises restarting SRS transmission via the secondary cell (after applying the TAC, transmit a plurality of SRSs via the secondary cell; claim 1; Ng;¶49; ¶135).

Claims 1-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,531,495 B2 in view of Ng et al. (US. 2013/0114574 A1).

Claims 1, 12, 23, Patent No. 10,531,495 claim 1 discloses a method comprising:
after receiving an activation command to activate a secondary cell of a secondary cell group, transmitting, by a wireless device, a random access preamble via the secondary cell group (receiving a cell parameter associated with a secondary cell and configuration parameters of sounding reference signal SRS transmission inherently requires receiving an activation command; claim 1);
receiving a random access response (RAR) comprising a timing advance command (TAC) for the secondary cell group (claim 1);
starting a time alignment timer for the secondary cell group (receiving TAC and applying TAC for time alignment of the secondary cell uplink transmission inherently requires starting time alignment timer (also Ng, ¶44)); and
after applying the TAC and after starting the time alignment timer (inherent to applying the TAC to start/restart the time alignment timer (also Ng, ¶44)), transmitting at least one sounding reference signal (SRS) via the secondary cell (claim 1).

Claims 2, 13, 24, Patent No. 10,531,495 claim 1 discloses receiving the activation command to activate the secondary cell of the secondary cell group (receiving a cell parameter associated with a secondary cell and configuration parameters of sounding reference signal SRS transmission inherently requires receiving an activation command; claim 1); and
applying the TAC for the secondary cell group (transmit based on TAC; claim 1).

Claims 3, 14, 25,  Patent No. 10,531,495 claim 1 discloses wherein transmission associated with the random access preamble is the only uplink transmission by the wireless device when the time alignment timer is not running (wireless device only transmission of random access preamble before applying the TAC and transmitting a plurality of SRS; claim 1).

Claims 4, 15, 26, Patent No. 10,531,495 claim 4 discloses wherein SRS transmission via the secondary cell is not performed when the time alignment timer is not running (not transmitting any of the plurality of the SRSs before applying TAC to start/restart TAT; claim 4).

Claims 5, 16, 27, Patent No. 10,531,495 claim 7 discloses wherein the starting the time alignment timer for the secondary cell group comprises starting, or restarting, the time alignment timer for the secondary cell group based on receiving the TAC in the RAR (claim 7).

Claims 6, 17, 28, Patent No. 10,531,495 claim 1 in view of Ng discloses based on an expiration of the time alignment timer, stopping SRS transmission (Ng; ¶121).

Claims 7, 18, 29,  Patent No. 10,531,495 claim 8 discloses wherein a plurality of cell groups comprises a first cell group and the secondary cell group (claim 8), and wherein:
uplink transmission timing associated with the first cell group is based on a cell of the first cell group (claim 8); and
uplink transmission timing associated with the secondary cell group is based on a cell of the secondary cell group (claim 8).

Claims 8, 19, 30,  Patent No. 10,531,495 claim 9 discloses transmitting, in a first subframe of the secondary cell and based on the wireless device having sufficient power to transmit a first SRS in parallel with one or more first data packets, the first SRS (claim 9).

Claims 9, 20, 31,  Patent No. 10,531,495 claim 9 discloses dropping, based on the wireless device not having sufficient power to transmit one or more second data packets in parallel with a second SRS, a configured transmission of the second SRS in a second subframe of the secondary cell (claim 9).

Claims 10, 21, 32,  Patent No. 10,531,495 claim 1 discloses wherein the RAR further comprises a power control command, and wherein transmission power associated with transmission of the at least one SRS is based on the power control command (claim 1).

Claims 11, 22, 33, Patent No. 10,531,495 claim 1 discloses receiving configuration information associated with SRS transmission via the secondary cell (claim 1).
 
Claims 34, 35, 36 Ng discloses wherein the starting SRS transmission via the secondary cell comprises restarting SRS transmission via the secondary cell (transmit based on the TAC and via the secondary cell, a plurality of SRSs; claim 1; Ng;¶49; ¶135).

Claims 1-9, 11-20, 22-31 and 33-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,531,966 B2 in view of Ng et al. (US. 2013/0114574 A1).

Claims 1, 12, 23, Patent No. 8,531,966 claim 1 discloses a method comprising:
after receiving an activation command to activate a secondary cell of a secondary cell group (claim 1), transmitting, by a wireless device, a random access preamble via the secondary cell group (claim 1);
receiving a random access response (RAR) comprising a timing advance command (TAC) for the secondary cell group (claim 1);
starting a time alignment timer for the secondary cell group (receiving TAC and applying TAC for time alignment of the secondary cell uplink transmission inherently requires starting time alignment timer (also Ng, ¶44)); and
after applying the TAC (claim 1) and after starting the time alignment timer (inherent to applying the TAC to start/restart the time alignment timer (also Ng, ¶44)), transmitting at least one sounding reference signal (SRS) via the secondary cell (claim 1).

Claims 2, 13, 24, Patent No. 8,531,966 claim 1 discloses receiving the activation command to activate the secondary cell of the secondary cell group (claim 1); and
applying the TAC for the secondary cell group (claim 1).

Claims 3, 14, 25,  Patent No. 8,531,966 claim 1 discloses wherein transmission associated with the random access preamble is the only uplink transmission by the wireless device when the time alignment timer is not running (wireless device only transmission of random access preamble before applying the TAC and transmitting a plurality of SRS; claim 1).

Claims 4, 15, 26, Patent No. 8,531,966 claim 1 discloses wherein SRS transmission via the secondary cell is not performed when the time alignment timer is not running (not transmitting any of the plurality of the SRSs before applying TAC to start/restart TAT; claim 1).

Claims 5, 16, 27, Patent No. 8,531,966 claim 1 in view of Ng discloses wherein the starting the time alignment timer for the secondary cell group comprises starting, or restarting, the time alignment timer for the secondary cell group based on receiving the TAC in the RAR (Ng; ¶44).

Claims 6, 17, 28, Patent No. 8,531,966 claim 1 in view of Ng discloses based on an expiration of the time alignment timer, stopping SRS transmission (Ng; ¶121).

Claims 7, 18, 29,  Patent No. 8,531,966 claim 1 discloses wherein a plurality of cell groups comprises a first cell group and the secondary cell group (claim 1), and wherein:
uplink transmission timing associated with the first cell group is based on a cell of the first cell group (claim 1); and
uplink transmission timing associated with the secondary cell group is based on a cell of the secondary cell group (claim 1).

Claims 8, 19, 30,  Patent No. 8,531,966 claim 1 discloses transmitting, in a first subframe of the secondary cell and based on the wireless device having sufficient power to transmit a first SRS in parallel with one or more first data packets, the first SRS (transmitting SRS when the wireless device having sufficient power to transmit a first SRS and dropping to transmit a first SRS when the wireless device is power limited; claim 1).

Claims 9, 20, 31,  Patent No. 8,531,966 claim 1 discloses dropping, based on the wireless device not having sufficient power to transmit one or more second data packets in parallel with a second SRS, a configured transmission of the second SRS in a second subframe of the secondary cell (claim 1).

Claims 11, 22, 33, Patent No. 8,531,966 claim 1 discloses receiving configuration information associated with SRS transmission via the secondary cell (claim 1).

Claims 34, 35, 36 Ng discloses wherein the starting SRS transmission via the secondary cell comprises restarting SRS transmission via the secondary cell (transmitting, by said wireless device, one or more of said sounding reference signals on said secondary cell after applying said timing advance command; claim 1; Ng;¶49; ¶135).

Claims of instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,039,131 B2, U.S. Patent No. 9,392,623 B2, U.S. Patent No. 8,553,558 B2 and U.S. Patent No. 8,526,310 B2 and in view of Ng et al. (US. 2013/0114574 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims of instant application are rejected on the similar ground of rejection as presented above and on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,039,131 B2, U.S. Patent No. 9,392,623 B2, U.S. Patent No. 8,553,558 B2 and U.S. Patent No. 8,526,310 B2 and in view of Ng et al. (US. 2013/0114574 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 11-18, 22-29 and 33-36 rejected under 35 U.S.C. 103(a) as being unpatentable over Ng et al. (US. 2013/0114574 A1).

Claim 1, Ng discloses a method comprising:
after receiving an activation command to activate a secondary cell of a secondary cell group, transmitting, by a wireless device, a random access preamble via the secondary cell group (The eNB may initiate the RA procedure via a PDCCH order for an activated SCell. The PDCCH order is sent on the scheduling cell of the SCell. At least a non-contention based RA procedure will be supported, and FFS if contention based RA procedure is also supported. Upon new UL data arrival, the UE does not trigger an RA procedure on a SCell. The PDCCH for Msg2 can be sent on a different serving cell than the SCell in which the preamble was sent. It is noted that FFS whether other RA procedure triggers on SCells than the PDCCH order are introduced (eNB initiated). TA grouping is performed without requiring any additional UE assisted information; ¶53; In another embodiment of this disclosure (hereinafter referred to as "Embodiment 1a"), if the timing reference cell (denoted as SCellref) is determined as detailed in the Embodiment 1, the RA preamble (Msg1) transmission, Msg3 transmission, and other types of UL transmissions use the DL timing reference from SCellref. This is applicable when the RA preamble and the Msg3 are transmitted on the SIB-2 linked UL carrier of SCellref, or when the RA preamble and the Msg3 are transmitted on another UL carrier that is not the same as the SIB-2 linked UL carrier of SCellref. The timing advance command obtained from the RAR (Msg2) is with respect to the DL timing reference from SCellref. Embodiment 1a allows a common DL timing reference for all types of UL transmission in the sTAG; ¶85; Fig. 10; ¶86; ¶125; If the reference cell is changed/lost/undefined within a TAG and if the TAT for the TAG is still running, the UL transmission for all SCells in the TAG is stopped or suspended (e.g. via expiry of the associated TAT, or by deactivation of the SCells in the TAG) except for RA preamble transmission in response to a PDCCH order. After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted); ¶135);
receiving a random access response (RAR) comprising a timing advance command (TAC) for the secondary cell group (¶85; If the reference cell is changed/lost/undefined within a TAG and if the TAT for the TAG is still running, the UL transmission for all SCells in the TAG is stopped or suspended (e.g. via expiry of the associated TAT, or by deactivation of the SCells in the TAG) except for RA preamble transmission in response to a PDCCH order. After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted); ¶135; ¶137; ¶142; ¶144);
starting a time alignment timer for the secondary cell group (The maintenance of Uplink Time Alignment is detailed in Sec 5.2 of REF5. In general, the timeAlignmentTimer is started or restarted by the UE upon receiving a Timing Advance Command in a MAC control element or in a Random Access Response message. After the expiry of the timeAlignmentTimer, the corresponding cell is considered by the UE to be UL out-of-sync. In Rel-10, uplink time alignment is common for all serving cells. That is, during the active duration of the timeAlignmentTimer, all serving cells are considered to be UL aligned. Likewise, after the expiry of the timeAlignmentTimer, all serving cells are considered to be UL out-of-sync; ¶44; After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted); ¶135; ¶137; ¶142; ¶144); and
after applying the TAC (¶135) and after starting the time alignment timer, starting sounding reference signal (SRS) transmission via the secondary cell (TA maintenance for pTAG follows Release 10 principles. To obtain initial UL time alignment for a sTAG, the eNB-initiated random access (RA) procedure should be used. There is one time alignment timer (TAT) per TA group and each TAT may be configured with a different value. When the TAT associated with the pTAG expires, all TATs are considered to be expired and the UE flushes all HARQ buffers of all serving cells, clears any configured downlink assignment/uplink grants, and the Radio Resource Control (RRC) releases the physical uplink control channel/sounding reference signal (PUCCH/SRS) for all configured serving cells, as in Release 10; ¶48; When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells, but the type-1 SRS configuration is maintained (FFS if type-0 SRS configuration is released). The CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, the TAT of the TA group should not be running. It is FFS whether this is achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance); ¶49; ¶56; When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells. The type-0 SRS configuration is released, but the type-1 SRS configuration is maintained. CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, TAT of the TA group should not be running. It is FFS whether this will be achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance);¶121).
Ng does not explicitly disclose UE receives an activation command to activate the a secondary cell in order the UE to transmit a random access preamble. However Ng discloses a secondary cell of the UE is activated in order the UE to transmit a random access preamble, as exemplary paragraph 53 discloses The eNB may initiate the RA procedure via a PDCCH order for an activated SCell. The PDCCH order is sent on the scheduling cell of the SCell. At least a non-contention based RA procedure will be supported, and FFS if contention based RA procedure is also supported. Upon new UL data arrival, the UE does not trigger an RA procedure on a SCell. The PDCCH for Msg2 can be sent on a different serving cell than the SCell in which the preamble was sent. It is noted that FFS whether other RA procedure triggers on SCells than the PDCCH order are introduced (eNB initiated). TA grouping is performed without requiring any additional UE assisted information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of invention was made to be received an activation command by UE to activate the a secondary cell in order the UE to transmit a random access preamble as taught by Ng in order to perform random access procedure (¶53; Figs. 5A, 5B).

Claims 2, 13, 24, Ng discloses receiving the activation command to activate the secondary cell of the secondary cell group (The eNB may initiate the RA procedure via a PDCCH order for an activated SCell. The PDCCH order is sent on the scheduling cell of the SCell. At least a non-contention based RA procedure will be supported, and FFS if contention based RA procedure is also supported. Upon new UL data arrival, the UE does not trigger an RA procedure on a SCell. The PDCCH for Msg2 can be sent on a different serving cell than the SCell in which the preamble was sent. It is noted that FFS whether other RA procedure triggers on SCells than the PDCCH order are introduced (eNB initiated). TA grouping is performed without requiring any additional UE assisted information; ¶53; ¶69); and
applying the TAC for the secondary cell group (The maintenance of Uplink Time Alignment is detailed in Sec 5.2 of REF5. In general, the timeAlignmentTimer is started or restarted by the UE upon receiving a Timing Advance Command in a MAC control element or in a Random Access Response message. After the expiry of the timeAlignmentTimer, the corresponding cell is considered by the UE to be UL out-of-sync. In Rel-10, uplink time alignment is common for all serving cells. That is, during the active duration of the timeAlignmentTimer, all serving cells are considered to be UL aligned. Likewise, after the expiry of the timeAlignmentTimer, all serving cells are considered to be UL out-of-sync; ¶44; After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted); ¶135; ¶137; ¶142; ¶144).

Claims 3, 14, 25,  Ng discloses wherein transmission associated with the random access preamble is the only uplink transmission by the wireless device when the time alignment timer is not running (transmission of RA preamble before TAT started or restarted by applying TAC received in RAR; If the reference cell is changed/lost/undefined within a TAG and if the TAT for the TAG is still running, the UL transmission for all SCells in the TAG is stopped or suspended (e.g. via expiry of the associated TAT, or by deactivation of the SCells in the TAG) except for RA preamble transmission in response to a PDCCH order. After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted); ¶135; ¶137; ¶142; ¶144).

Claims 4, 15, 26, Ng discloses wherein SRS transmission via the secondary cell is not performed when the time alignment timer is not running (TA maintenance for pTAG follows Release 10 principles. To obtain initial UL time alignment for a sTAG, the eNB-initiated random access (RA) procedure should be used. There is one time alignment timer (TAT) per TA group and each TAT may be configured with a different value. When the TAT associated with the pTAG expires, all TATs are considered to be expired and the UE flushes all HARQ buffers of all serving cells, clears any configured downlink assignment/uplink grants, and the Radio Resource Control (RRC) releases the physical uplink control channel/sounding reference signal (PUCCH/SRS) for all configured serving cells, as in Release 10; ¶48; When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells, but the type-1 SRS configuration is maintained (FFS if type-0 SRS configuration is released). The CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, the TAT of the TA group should not be running. It is FFS whether this is achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance); ¶49).

Claims 5, 16, 27, Ng discloses wherein the starting the time alignment timer for the secondary cell group comprises starting, or restarting, the time alignment timer for the secondary cell group based on receiving the TAC in the RAR (The maintenance of Uplink Time Alignment is detailed in Sec 5.2 of REF5. In general, the timeAlignmentTimer is started or restarted by the UE upon receiving a Timing Advance Command in a MAC control element or in a Random Access Response message. After the expiry of the timeAlignmentTimer, the corresponding cell is considered by the UE to be UL out-of-sync. In Rel-10, uplink time alignment is common for all serving cells. That is, during the active duration of the timeAlignmentTimer, all serving cells are considered to be UL aligned. Likewise, after the expiry of the timeAlignmentTimer, all serving cells are considered to be UL out-of-sync; ¶44).

Claims 6, 17, 28, Ng discloses based on an expiration of the time alignment timer, stopping SRS transmission (When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells. The type-0 SRS configuration is released, but the type-1 SRS configuration is maintained. CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, TAT of the TA group should not be running. It is FFS whether this will be achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance);¶121).

Claims 7, 18, 29,  Ng discloses wherein a plurality of cell groups comprises a first cell group and the secondary cell group (Fig. 7; Fig. 12; As shown in FIG. 7, a network includes a pTAG 710 and a sTAG 720. The pTAG 710 includes the PCell 711. The sTAG 720 includes at least two SCells, SCell 721 and SCell 722. As shown in FIG. 7, the SCell 721 is selected to be the reference cell, which is denoted as SCellref. The determination of the SCell 721 as the reference cell is made by the UE according to a predefined rule; ¶66; ¶89), and wherein:
uplink transmission timing associated with the first cell group is based on a cell of the first cell group (Fig. 7; Fig. 12; As shown in FIG. 7, a network includes a pTAG 710 and a sTAG 720. The pTAG 710 includes the PCell 711. The sTAG 720 includes at least two SCells, SCell 721 and SCell 722. As shown in FIG. 7, the SCell 721 is selected to be the reference cell, which is denoted as SCellref. The determination of the SCell 721 as the reference cell is made by the UE according to a predefined rule; ¶66; As shown in FIG. 12, a network includes a pTAG 1210 and a sTAG 1220. The sTAG 1220 includes more than one SCell. The SCell determined as the reference cell is denoted as SCellref. SCellref is the reference cell for deriving the initial Msg1 timing as well as for maintaining time lock for subsequent UL transmissions. SCellref is also the reference for the UL autonomous timing adjustment procedure defined in REF7; ¶89); and
uplink transmission timing associated with the secondary cell group is based on a cell of the secondary cell group (Fig. 7; Fig. 12; As shown in FIG. 7, a network includes a pTAG 710 and a sTAG 720. The pTAG 710 includes the PCell 711. The sTAG 720 includes at least two SCells, SCell 721 and SCell 722. As shown in FIG. 7, the SCell 721 is selected to be the reference cell, which is denoted as SCellref. The determination of the SCell 721 as the reference cell is made by the UE according to a predefined rule; ¶66; As shown in FIG. 12, a network includes a pTAG 1210 and a sTAG 1220. The sTAG 1220 includes more than one SCell. The SCell determined as the reference cell is denoted as SCellref. SCellref is the reference cell for deriving the initial Msg1 timing as well as for maintaining time lock for subsequent UL transmissions. SCellref is also the reference for the UL autonomous timing adjustment procedure defined in REF7; ¶89).

Claims 11, 22, 33, Ng discloses receiving configuration information associated with SRS transmission via the secondary cell (receiving configuration information associated with SRS transmission of serving cells, type-0 SRS configuration and type-1 SRS configuration; TA maintenance for pTAG follows Release 10 principles. To obtain initial UL time alignment for a sTAG, the eNB-initiated random access (RA) procedure should be used. There is one time alignment timer (TAT) per TA group and each TAT may be configured with a different value. When the TAT associated with the pTAG expires, all TATs are considered to be expired and the UE flushes all HARQ buffers of all serving cells, clears any configured downlink assignment/uplink grants, and the Radio Resource Control (RRC) releases the physical uplink control channel/sounding reference signal (PUCCH/SRS) for all configured serving cells, as in Release 10; ¶48; When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells, but the type-1 SRS configuration is maintained (FFS if type-0 SRS configuration is released). The CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, the TAT of the TA group should not be running. It is FFS whether this is achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance); ¶49; ¶56; When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells. The type-0 SRS configuration is released, but the type-1 SRS configuration is maintained. CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, TAT of the TA group should not be running. It is FFS whether this will be achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance);¶121).

Claim 12, limitation of claim 12 analyzed with respect to claim 1, the further limitation of claim 12 disclosed by Ng, a wireless device (UE; Fig. 1, els. 111-116; ¶5) comprising one or more processors (processor of the UE; Fig. 1, els. 111-116; ¶5) and memory storing instructions and executed by the one or more processors (UE memory storing instructions and executed by processor of the UE; Fig. 1, els. 111-116; ¶5).

Claim 23, limitation of claim 23 analyzed with respect to claim 1, the further limitation of claim 23 disclosed by Ng, a non-transitory computer-readable medium storing instructions that, when executed (UE memory storing instructions and executed by processor of the UE; Fig. 1, els. 111-116; ¶5), configure a wireless device (UE; Fig. 1, els. 111-116; ¶5).

Claims 34, 35, 36 Ng discloses wherein the starting SRS transmission via the secondary cell comprises restarting SRS transmission via the secondary cell (When the TAT associated with sTAG expires, SRS transmissions are stopped on the corresponding SCells, but the type-1 SRS configuration is maintained (FFS if type-0 SRS configuration is released). The CSI reporting configuration for the corresponding SCells is maintained. The MAC flushes the uplink HARQ buffers of the corresponding SCells. Upon deactivation of the last SCell in a sTAG, the UE does not stop the TAT of the TA group. Upon removal of the last SCell in a sTAG, the TAT of the TA group should not be running. It is FFS whether this is achieved by deconfiguring the TAT or by explicitly stopping the TAT when the SCell is removed from the TA group. It is noted that the RA based solution is sufficient for supporting multiple timing advances (i.e., TDOA based solutions will not be considered for TA maintenance); ¶49; ¶56; After successful completion of the random access procedure or successful reception of the random access response (RAR), the TAC from the RAR is applied for the sTAG and UL transmissions can resume as normal (e.g., the TAT is restarted); ¶135; ¶137; ¶142; ¶144).

Claims 8, 10, 19, 21, 30 and 32 rejected under 35 U.S.C. 103(a) as being unpatentable over Ng et al. (US. 2013/0114574 A1) in view of Ahn et al. (US 2014/0056251 A1).

Claims 8, 19, 30,  Ng does not disclose “transmitting, in a first subframe of the secondary cell and based on the wireless device having sufficient power to transmit a first SRS in parallel with one or more first data packets, the first SRS”.
Ahn in the same field of endeavor, controlling uplink transmit power in a wireless communication system (¶2) discloses transmitting, in a first subframe of the secondary cell and based on the wireless device having sufficient power to transmit a first SRS in parallel with one or more first data packets, the first SRS (transmitting uplink including SRS and packets of other UL CCs and controlling power of transmission of UL to support communication with several serving cells; Fig. 4; Although 3 DL CCs and 3 UL CCs are shown herein, the number of DL CCs and the number of UL CCs are not limited thereto. A PDCCH and a PDSCH are independently transmitted in each DL CC. A PUCCH and a PUSCH are independently transmitted in each UL CC. Since 3 DL CC-UL CC pairs are defined, it can be said that a UE receives a service from 3 serving cells; ¶76; The TPC included in the RAR is used in f(0) and g(0) for determining transmit power of the PUSCH/PUCCH/SRS. Upon receiving the TPC included in the RAR, it can be said that the parameters are reset to f(0) and g(0) on the basis of the TPC; ¶100-¶108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of invention was made to transmit, in a first subframe of the secondary cell and based on the wireless device having sufficient power to transmit a first SRS in parallel with one or more first data packets, the first SRS as taught by Ahn to modify Ng’s method and system in order to control uplink transmit power in a wireless communication system (title; abstract; ¶2).

Claims 10, 21, 32,  Ng does not disclose “wherein the RAR further comprises a power control command, and wherein transmission power associated with the SRS transmission is based on the power control command”.
Ahn in the same field of endeavor, controlling uplink transmit power in a wireless communication system (¶2) discloses wherein the RAR further comprises a power control command, and wherein transmission power associated with the SRS transmission is based on the power control command (As shown in FIG. 3, the RAR may include a TAC and a UL grant. The UL grant may include a UL resource assignment and a TPC used to transmit a scheduling message described below. Alternatively, the UL grant of the RAR may include only the TPC without the UL resource assignment; ¶93; The UE determines transmit power of a UL channel of the secondary cell on the basis of the TPC included in the RAR (step S530). The UL channel may include at least one of a PUCCH, a PUSCH, and an SRS; ¶96; ¶108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of invention was made to comprise a power control command in the RAR, and wherein transmission power associated with transmission of the at least one SRS is based on the power control command as taught by Ahn to modify Ng’s method and system in order to control uplink transmit power in a wireless communication system (title; abstract; ¶2).

Allowable Subject Matter
Claims 9, 20 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9, 20, 31,  Ng discloses dropping, based on the wireless device not having sufficient power to transmit one or more second data packets in parallel with a second SRS, a configured transmission of the second SRS in a second subframe of the secondary cell.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
10/25/2022